PER CURIAM.
This is a petition for a writ of certiorari to review a decision of the Florida Board of Optometry revoking the petitioner’s license and certificate of registration to practice the profession of optometry in the State of Florida. We have reviewed the record and the briefs presented by the parties. We conclude that the hoard acted within its jurisdiction and complied with the essential requirements of law and founded its decision on competent substantial evidence. For this reason the writ of certio-rari is denied. Rapid Delivery Service, Inc. v. Carter, Fla. 1960, 123 So.2d 553.
WÁLDEN, C. J., and McCAIN and REED, JJ., concur.